This day this cause came on for hearing upon the pleadings and the evidence of the relator, respondent offering no evidence, on consideration of which the court finds that the writ should be allowed.
It is, therefore, ordered that the writ of habeas corpus
prayed for in the petition be granted and Zoanelle Van Fossen release Arthur Glenn Cross to Naomi Pearl Conrad, and that an order issue to the sheriff of Carroll county, Ohio, directing him to obtain Arthur Glenn Cross from Zoanelle Van Fossen and place him in the custody of Naomi Pearl Conrad.
Judgment for petitioner.
WEYGANDT, C.J., TURNER, WILLIAMS, MATTHIAS, HART, ZIMMERMAN and BETTMAN, JJ., concur.
 *Page 1